          Case 2:19-cv-01582-KJD-BNW Document 24 Filed 12/04/19 Page 1 of 3



 1 ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2 GREENBERG TRAURIG, LLP

 3 10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135
 4 Telephone: (702) 792-3773
   Facsimile: (702) 792-9002
 5 Email: swanise@gtlaw.com

 6 CASEY SHPALL, ESQ.
     Admitted Pro Hac Vice
 7 GREGORY R. TAN, ESQ.

 8 Admitted Pro Hac Vice
   GREENBERG TRAURIG, LLP
 9 1144 15 Street, Suite 3300
          th

   Denver, Colorado 80202
10 Telephone: (303) 572-6500
   Email: shpallc@gtlaw.com
11
          tangr@gtlaw.com
12 Counsel for Defendants

13

14                         IN THE UNITED STATES DISTRICT COURT
15                                FOR THE DISTRICT OF NEVADA
16   CAESAR L. TORRES,                                     CASE NO. 2:19-cv-01582-KJD-BNW
17                                 Plaintiff,              STIPULATION TO EXTEND TIME
18                                                         FOR DEFENDANTS TO FILE
            v.                                             RESPONSE TO PLAINTIFFS’
19                                                         MOTION FOR LEAVE TO
     C. R. BARD, INC.; BARD PERIPHERAL
20                                                         INTERVENE
     VASCULAR, INCORPORATED,
21
                                    Defendants.            (FIRST REQUEST)
22

23

24         Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard” or

25 “Defendants”) and Plaintiff Caesar L. Torres (“Plaintiff”), by and through their undersigned counsel of

26 record, pursuant to LR IA 6-2, and hereby stipulate that the time within which the Defendants have to

27 file and serve a responsive pleading to Plaintiffs’ Motion for Leave to Intervene for the Limited Purpose

28 of Seeking Consolidation, Dkt. 22, is extended to December 9, 2019, and the time within which the


                                                       1
          Case 2:19-cv-01582-KJD-BNW Document 24 Filed 12/04/19 Page 2 of 3



 1 Plaintiff has to file and serve his reply is extended to December 16, 2019. This Stipulation is entered into

 2 as a result of the Defendants’ counsel having scheduling conflicts which necessitate the request for

 3 additional time to prepare and file said Response.

 4         Stipulated this 4th day of December 2019.
 5   WETHERALL GROUP, LTD.                                   GREENBERG TRAURIG, LLP
 6
     By: /s/ Peter C. Wetherall                              By: /s/ Eric W. Swanis
 7      PETER C. WETHERALL, ESQ.                                ERIC W. SWANIS, ESQ.
        Nevada Bar No. 4414                                     Nevada Bar No. 6840
 8      pwetherall@wetherallgroup.com                           swanise@gtlaw.com
 9      9345 W. Sunset Road, Suite 100                          10845 Griffith Peak Drive, Suite 600
        Las Vegas, Nevada 89148                                 Las Vegas, Nevada 89135
10      Telephone: (702) 838-8500
        Facsimile: (702) 837-5081                               CASEY SHPALL, ESQ.
11
                                                                Admitted Pro Hac Vice
12       Counsel for Plaintiffs                                 shpallc@gtlaw.com
                                                                GREGORY R. TAN, ESQ.
13                                                              Admitted Pro Hac Vice
14                                                              tangr@gtlaw.com
                                                                1144 15th Street, Suite 3300
15                                                              Denver, Colorado 80202
                                                                Telephone: (303) 572-6500
16

17                                                              Counsel for Defendants

18

19                                                        IT IS SO ORDERED.

20                                                        ___________________________________
                                                          BRENDA WEKSLER
21
                                                          UNITED STATES MAGISTRATE JUDGE
22
                                                                     9
                                                          Dated this ____ day of December 2019.
23

24

25

26

27

28


                                                         2
          Case 2:19-cv-01582-KJD-BNW Document 24 Filed 12/04/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2        I hereby certify that on December 4, 2019, I caused the foregoing document to be
 3 electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 4 notification of such filing to the CM/ECF participants registered to receive such service.

 5
                                                            /s/ Evelyn Escobar-Gaddi
 6
                                                    An employee of GREENBERG TRAURIG, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                   3
